Order filed, April 23, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00123-CV
                                 ____________

                          ALAN PETRIE, Appellant

                                       V.

UDR TEXAS PROPERTIES, L.P. D/B/A THE GALLERY APARTMENTS,
UNITED DOMINION REALTY TRUST, INC. AND ASR OF DELAWARE,
                      L.L.C., Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2006-74656


                                    ORDER

      The reporter’s record in this case was due March 18, 2013. See Tex. R.
App. P. 35.1. On March 19, 2013, this court granted the court reporters request
for extension of time to file the record until April 17, 2013. To date, the record
has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court GRANTS your second
request and issues the following order.

      We order Kimberly Kidd, the official court reporter, to file the record in
this appeal on or before May 17, 2013.              No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kimberly Kidd does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM